Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 109273933.
	CN ‘933 (Figure 6) discloses a flat cable, comprising flat wires and an insulation layer 3 wrapped around the flat wires, wherein the flat wires comprise one power line 41, four signal lines 42 and two ground lines 43 arranged at intervals, and a width of the power line and a width of each ground line are both greater than a width of each signal line.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over CN 109273933.
	The particular dimensions recited are deemed to be obvious matters of routine experimentation.	
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over CN 109273933 as applied to claim 7 above, and further in view of Lee 6645002.
	Lee discloses one end of a flat cable being provide with a first connector, and to provide one end of the flat cable of CN ‘933 with a first connector thus would have been obvious, to allow interconnection with a mating connector.  It also would have been obvious to provide a second connector at the opposite end of the CN ‘933 cable, as is common in the industry, to allow interconnection with another mating connector.  
Claims 2 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art discloses or teaches the power line being arranged in the center and two of the signal lines and one of the ground lines are sequentially arranged along a direction from the power line two edges of the flat cable; nor the particular sequence recited in claim 8; in combination with the rest of the subject matter of the respective base claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY F PAUMEN/Primary Examiner, Art Unit 2833